DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 3-8, and 12-17 have been amended.
This office action is in response to the amendment submitted on 03-MAY-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 has been withdrawn. 

Response to Arguments - 35 USC § 103
On pgs. 9-10 of the Applicant Arguments/Remarks submitted 05/03/2022 (hereinafter ‘Remarks’), Applicant argues Spicer in view of Guo do not teach the newly amended claims.
On pg. 9 of the Remarks, Applicant argues Spicer does not teach the following amended limitation:
preparing a treatment action, executable by one or more tools positioned within the first and second wells, for the predicted well interference event, wherein the treatment action comprises at least one of pressure loading the second well, reducing the pumping rate to the first well, adding diverters to the first well, adding proppant to the first well, and adding surfactants to the fluid injected into the first well
Applicant argues Spicer is directed towards determining geometries of hydraulic fractures. Although, Spicer does teach elements of hydraulic factures, Examiner respectfully disagrees Spicer does not teach the above limitation. The limitation of wherein the treatment action comprises at least one of pressure loading the second well, … the fluid injected into the first well was previously partially incorporated in Claim 4. Examiner maintains the citation of the teaching on pg. 23 of the Non-Final and notes the claim lists the various treatment actions in the alterative. Regarding the limitation preparing a treatment action… well interference event,, Examiner respectfully disagrees Spicer does not teach the limitation. Spicer ¶[0142] explicitly recites determining a hydraulic fracturing plan which explicitly recites includes treatment durations, therefore a treatment plan.
Further, Examiner notes, the instant Application includes fracturing operations in the treatment of the well as described in ¶[0017] of the specification “The multi-well fracture control operations constrain the model based on measurement data to provide a more accurate model. Monitoring well parameters during fluid injection and pumping combined with the ability to predict the location of well interference effects enables better understanding of the effects of frac-hits in the multi-well system. Additionally, electrical fracturing equipment may be used to pump fluids in the wellbores. The use of electrical fracturing equipment provides a low noise environment for the sensors and allows for more accurate control of the pump rate and pressure within the wells as treatment actions are taken to mitigate well interference effects”.
On the bottom of pg. 9, continuing to pg. 10, Applicant argues Guo does not teach the “treatment action”. Although the Examiner does not concede Guo does not teach the “treatment action”, the point is moot because Spicer is relied upon for the teaching.
Applicant's arguments have been fully considered but they are not persuasive. Rejection under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the terms "first measured data" and “second measured data”. However, the terms are introduced as “first and second measurement data”. The claim should be corrected to read "first measurement data" and “second measurement data” There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Spicer et al., U.S. Patent Application Publication 2019/0128112 A1 (hereinafter ‘Spicer’) in view of
Guo et al., “Understanding the mechanism of interwell fracturing interference based on reservoir-geomechanics-fracturing modeling in Eagle Ford Shale” URTeC 2874464 [2019] (hereinafter ‘Guo’).




Regarding Claim 1: A method comprising

    PNG
    media_image1.png
    717
    460
    media_image1.png
    Greyscale
Spicer teaches receiving, from a first plurality of sensors placed in a first well and a second plurality of sensors placed in a second well, first measurement data for the first well and second measurement data for the second well; (Fig. 3A and [0093] Spicer teaches pressure sensors placed in wellbore 306a and 306c, i.e. first and second well “…As shown in FIG. 3A, during an initial part of the fracturing operation, pressure sensors 312 are placed in wellbores 306a and 306c once a hydraulic fracture 310 is formed in each. Thus, during this part, wellbores 306a and 306c are monitor well bores and wellbore 306b is a treatment wellbore…”)
Spicer teaches configuring a fracture geometry model based, at least in part, ([0046] Spicer teaches a fracturing geometric model, i.e. fracture geometry model “…Implementations of a hydraulic fracturing geometric modeling system…”)
Spicer teaches on the first and second measurement data wherein the first and second measurement data were measured ([0063] Spicer teaches the use of a pressure sensor, i.e. measured properties, using a monitor wellbore, i.e. first well “…In this example, the pressure sensor 114 is located at or near a wellhead on the monitor wellbore 108 but in alternate implementations, the pressure sensor 114 may be positioned within the monitor wellbore 108 below the terranean surface 102. Generally, according to the present disclosure, the monitor wellbore 108 may be used to measure pressure variations in a fluid contained in the wellbore 108 and/or one or more hydraulic fractures 110 formed from the monitor wellbore 108 that are induced by a hydraulic fracturing fluid pumped into a treatment wellbore 106 to form one or more hydraulic fractures 112 formed from the treatment wellbore 106…”
Further, Spicer teaches multiple fractures and measuring the multiple fractures, i.e. first and second measurement “…Wellbore 306b is subsequently fractured to create multiple hydraulic fractures 316 in a stage 314a of hydraulic fractures 316. The hydraulic fractures 310, therefore, are considered monitor ( or observation) fractures while the fractures 316 are treatment fractures. Pressures observed in the fractures 310 (by the sensor 312) may be stored (e.g., in a data structure) and correlated to a particular fracture 310-fracture 316 combination…”)

    PNG
    media_image2.png
    584
    783
    media_image2.png
    Greyscale
Spicer teaches varying input parameters into the configured fracture geometry model to simulate multiple realizations depicting an earth formation surrounding the first and second wells; (Fig. 10 and [0148] Spicer teaches using multiple realizations where the fracture geometries, i.e. earth formation are updated, i.e. varying input parameters to match the field observation of the first and second wells as shown above in Fig. 1C “…If the determination in step 1012 is "yes" (i.e., the comparison yields sufficient results), then process 1000 may continue from step 1012 to step 1016, which includes recording the fracture geometries ( e.g., of the digital twin) for the particular realization. As there may be multiple realizations in the sub-process 1002, the steps of sub-process 1002 (e.g., steps 1008 through 1016) may be performed multiple times before the process continues to step 1018. Step 1018 includes performing fine-scale refinement for each treatment stage (as described later)…”)
Spicer teaches evaluating results of the simulation of multiple realizations against the configured fracture geometry model to determine one or more simulated results within a variance of the first and second measurement data; ([0186] Spicer teaches to minimize the variance of the fracture areas, i.e. fracture geometry, and as discussed above in Fig. 10, matching the field observations, i.e. measured properties “…To this, additional information may be added as constraint functions. For example, a set of constraints that may be known as "Typical Constraints" are: (1) fractures have an absolute maximum and minimum length and height suitable for the well spacing and treatment; (2) fractures must originate on the wellbore; (3) minimize the variance of fracture areas with similar completions; and ( 4) prefer symmetric fractures (Eq. 15)…”)
Spicer teaches determining fracture growth parameters based on the evaluated results; (Continuing [0063] Spicer teaches determining the fracture growth curve, i.e. parameters “…Such induced pressure variations, as explained more fully below, may be used to determine a fracture growth curve and other information regarding the hydraulic fractures 112…”)
Spicer teaches preparing a treatment action, executable by one or more tools positioned within the first and second wells, for the predicted well interference event, wherein the treatment action comprises ([0142] Spicer teaches determining a fracturing plan, i.e. treatment plan, based on each well, i.e. first and send well developed from a digital twin based on the observed pressure, i.e. tools “…For example, a digital twin may be constructed based upon the well trajectories, stage locations for each well, perforation locations for each stage, and treatment durations. In some aspects, a digital twin is a computer or virtual representation of a physical system, in this case, the well pad from which monitor and treatment wellbores are formed and fractures according to a pre-designed hydraulic fracturing plan. This digital twin is constructed, for example, to predict observed pressures in the monitor wellbore…”)
Spicer teaches at least one of pressure loading the second well, reducing the pumping rate to the first well, adding diverters to the first well, adding proppant to the first well, and adding surfactants to the fluid injected into the first well. (Examiner notes, the treatment action is in the alternative, only one treatment action is performed. [0102] Spicer teaches the fluid pressure during fracturing, i.e. pressure loading the second well “…For instance, the set of geometry values, x,, for the selected fracture may be set to feasible values, i.e., values that are feasible given, e.g., wellbore location, fracturing operation parameters ( e.g., fluid volume pumped, fluid pressure during fracturing, fluid viscosity and/or density, etc.) present during the fracturing operation that initiated the selected hydraulic fracture…”)

Spicer does not appear to explicitly disclose
during a period of fluid injection operations of the first well;
predicting a well interference event based, at least in part, on the determined fracture growth parameters; and

However, Guo teaches during a period of fluid injection operations of the first well; (Pg. 9 ¶4 Guo teaches the injection fluid is associated with the fracturing and fracture length of the well “…Also, the central fracture becomes less longitudinal as fracture spacing increases due to the decreased stress shadow effect. Additionally, due to the stopped growth of the central fracture, more injection fluid goes to the two outer fractures and largely increases the length of these two fractures, which makes infill well fractures hit parent wellbores…”)
Guo teaches predicting a well interference event based, at least in part, on the determined fracture growth parameters. (Abstract of Guo teaches determining well interference by modeling fracture geometry and frac hits, i.e. growth parameters “…The effectiveness of this strategy is largely affected by interwell fracturing interference indicated by interwell fracture geometry and frac hits, as interwell interference affects both parent and infill well productions. This work proposes a reservoir geomechanics-fracturing modeling workflow for understanding the interference mechanism and quantifying effects of parent well fracture geometry, differential stress, and the design of infill well completion on interwell fracturing interference…”)
Spicer and Guo are analogous art because they are from the same field of endeavor, reservoir inter-well fracture modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the receiving, from a first plurality of sensors placed in a first well and a second plurality of sensors placed in a second well, first measurement data for the first well and second measurement data for the second well as disclosed by Spicer by during a period of fluid injection operations of the first well and predicting a well interference event based, at least in part, on the determined fracture growth parameters as disclosed by Guo.
One of ordinary skill in the art would have been motivated to make this modification in order to understand the interwell fracture geometry when adjusting for infill well development as discussed on pg. 2 ¶4 by Guo “…Thus, the effect of parent well fracture geometry should be investigated. Second, understanding the interwell fracture geometry is essential for characterizing interwell interference. Therefore, a detailed analysis is needed to understand how the interwell fracture network relates to the adjusting of field operational parameters for infill well development…”

Regarding Claim 2: Spicer and Guo teach The method of claim 1, wherein predicting the well interference event comprises 
Guo teaches determining a time and a location of the well interference event based on the determined fracture growth parameters. (Abstract of Guo teaches determining temporal-spatial evolutions, i.e. time and location when determining growth of fractures using parameters such as pressure and stress resulting in a well completion design including well interference “…The numerical workflow involves a finite element model that fully couples reservoir flow and geomechanics and a complex multi-fracture propagation model coupling rock mechanics and fluid flow in wellbore and fractures. The workflow characterizes the temporal-spatial evolution of pressure and stress caused by legacy parent well production. The fracture model is employed to simulate the complex fracture geometry created by infill well completion based on updated heterogeneous reservoir stress state. The resulting fracture geometry quality is quantified by the occurrence of frac hits and the relative growth of fractures in longitudinal and transverse directions… The quantification study in the sensitivity analysis indicates that differential stress and the infill well completion design have the most significant influences on interwell interference…”)

Regarding Claim 3: Spicer and Guo teach The method of claim 2, further comprising 
Spicer teaches initiating the treatment action in anticipation of the time and the location of the well interference events to mitigate impact in the second well. ([0045 Spicer teaches determining treatment parameters, i.e. treatment action based on the fracture dimensions for maintaining effective well spacing, i.e. well interference events to mitigate impact “…For example, implementations may more accurately determine hydraulic fracture dimensions, thereby informing a fracture treatment operator about one or more effects of particular treatment parameters. As another example, implementations may inform a fracture treatment operator about more efficient or effective well spacing (e.g., horizontally and vertically) in an existing or future production field…”)

Regarding Claim 4: Spicer and Guo teach The method of claim 1, wherein
Spicer teaches the first plurality of sensors and the second plurality of sensors comprise at least one of fiber optic sensors, pressure sensors, electrical sensors, acoustic sensors, and point sensors.([0072] Spicer teaches having pressure sensors “… As shown in FIG. 2, observed pressure signal values 142 may be received at the hydraulic fracture geometric modeling system 120 from the pressure sensor 114 that is fluidly coupled to or in the monitor wellbore 108…”)

Regarding Claim 5: Spicer and Guo teach The method of claim 1, wherein configuring the fracture geometry model comprises 
Guo teaches constraining a historical fracture geometry model with the first measurement data for the first well and the second measurement data for the second well. (Pg. 3 ¶2 Guo teaches history matching the fracturing model, i.e. historical fracture geometry model using the reservoir well data, i.e. measured properties of the first and second well “…The components include reservoir/parent well data, geomechanics input, calibrated parameterization through history matching, coupled flow and geomechanics modeling, hydraulic fracturing modeling, and optimization of infill well fracturing. This workflow addresses the interwell interference by generating the complex fracture network formed by pre-existing hydraulic fractures along parent wells and newly propagated hydraulic fractures along the infill well…”)

Regarding Claim 6: Spicer and Guo teach The method of claim 1, wherein evaluating results of the simulation of multiple realizations against the configured fracture geometry model to determine one or more simulated results within a variance of the first and second measurement data comprises: 
Spicer teaches comparing the results of the simulation of multiple realizations to the first measured data for the first well and the second measured data for the second well; and ([0191] Spicer teaches estimating how close to a global solution, i.e. comparing results of the multiple realizations with different initial conditions to determine the solution distribution for the global solutions, i..e first and second well “…An example approach to estimating how close a global solution, x*, for the macro-scale effects may be to execute multiple realizations of the optimization with different initial conditions xiinitial and identical constraints, and examine the resulting solution distribution statistically to determine the mean, variance, skewness, kurtosis, and higher moments…”)
Spicer teaches selecting one or more of the multiple realizations based on the comparison. ([0150] Spicer teaches have a criterion for sufficient, i.e. selecting to have a final model fit for a single realization, i.e. selecting one of the multiple realizations using the criteria of the modeled and observed, i.e. based on the comparison “…In some aspects, criterion for "sufficient" determining in step 1010 is sufficient may account for both fine (individual observation-by-observation) and macro (all observations simultaneously) differences. For example, a given solution may have a very low 12 Norm, but one stage may have an absolute difference between the modeled and observed responses that is three standard deviations away from the mean difference. Solutions may not be accepted where large local differences are present. An example final model fit for a single realization is shown in graph 1100 of FIG. 11…”)

Regarding Claim 7: Spicer and Guo teach The method of claim 1, wherein the first and second measurement data comprise 
Spicer teaches at least of one of pressure, temperature, strain and acoustic responses. ([0004] Spicer teaches the observed fluid pressure, i.e. measured “…The data structure stores data that includes a plurality of hydraulic fracture identifiers and a plurality of observed fluid pressures, where at least one of the plurality of hydraulic fracture identifiers is associated with a first hydraulic fracture formed from a monitor wellbore that extends from a terranean surface into a subsurface rock formation and at least another of the plurality of hydraulic fracture identifiers is associated with a second hydraulic fracture formed from a treatment wellbore that extends from the terranean surface into the subsurface rock formation…”)

Regarding Claim 8: A system comprising:
Spicer teaches a processor; a machine-readable medium having program code executable by the processor configured to: ([0004] Spicer “a structured data processing system for determining geometries of hydraulic fractures includes one or more hardware processors; and a memory in communication with the one or more hardware processors that stores a data structure and an execution environment…”)
Spicer teaches a first plurality of sensors placed in a first well and a second plurality of sensors placed in a second well; (Fig. 3A [see above claim 1] and [0093] Spicer teaches pressure sensors placed in wellbore 306a and 306c, i.e. first and second well “…As shown in FIG. 3A, during an initial part of the fracturing operation, pressure sensors 312 are placed in wellbores 306a and 306c once a hydraulic fracture 310 is formed in each. Thus, during this part, wellbores 306a and 306c are monitor well bores and wellbore 306b is a treatment wellbore…”)
Spicer teaches one or more tools positioned within a first well and a second well; and ([0067] Spicer teaches having tools in the wells “…The working string can also include flow control devices, bypass valves, ports, and or other tools or well devices that control the flow of fracturing fluid from the interior of the working string into the subterranean formation 104…”)
Spicer teaches configure a fracture geometry model based, at least in part, ([0046] Spicer teaches a fracturing geometric model, i.e. fracture geometry model “…Implementations of a hydraulic fracturing geometric modeling system…”)
Spicer teaches on first measurement data received from the first plurality of sensors for the first well and second measurement data received from the second plurality of sensors for the second well, wherein the first and second measurement data were measured ([0063] Spicer teaches the use of a pressure sensor, i.e. measured properties, using a monitor wellbore, i.e. first well “…In this example, the pressure sensor 114 is located at or near a wellhead on the monitor wellbore 108 but in alternate implementations, the pressure sensor 114 may be positioned within the monitor wellbore 108 below the terranean surface 102. Generally, according to the present disclosure, the monitor wellbore 108 may be used to measure pressure variations in a fluid contained in the wellbore 108 and/or one or more hydraulic fractures 110 formed from the monitor wellbore 108 that are induced by a hydraulic fracturing fluid pumped into a treatment wellbore 106 to form one or more hydraulic fractures 112 formed from the treatment wellbore 106…”
Further, Spicer teaches multiple fractures and measuring the multiple fractures, i.e. first and second measurement “…Wellbore 306b is subsequently fractured to create multiple hydraulic fractures 316 in a stage 314a of hydraulic fractures 316. The hydraulic fractures 310, therefore, are considered monitor ( or observation) fractures while the fractures 316 are treatment fractures. Pressures observed in the fractures 310 (by the sensor 312) may be stored (e.g., in a data structure) and correlated to a particular fracture 310-fracture 316 combination…”)
Spicer teaches vary input parameters into the configured fracture geometry model to simulate multiple realizations depicting an earth formation surrounding the first and second wells; (Fig. 10 and [0148] Spicer teaches using multiple realizations where the fracture geometries, i.e. earth formation are updated, i.e. varying input parameters to match the field observation of the first and second wells as shown above in Fig. 1C “…If the determination in step 1012 is "yes" (i.e., the comparison yields sufficient results), then process 1000 may continue from step 1012 to step 1016, which includes recording the fracture geometries ( e.g., of the digital twin) for the particular realization. As there may be multiple realizations in the sub-process 1002, the steps of sub-process 1002 (e.g., steps 1008 through 1016) may be performed multiple times before the process continues to step 1018. Step 1018 includes performing fine-scale refinement for each treatment stage (as described later)…”)
Spicer teaches evaluate results of the simulation of the multiple realizations against the configured fracture geometry model to determine one or more simulated results within a variance of the first and second measurement data; ([0186] Spicer teaches to minimize the variance of the fracture areas, i.e. fracture geometry, and as discussed above in Fig. 10, matching the field observations, i.e. measured properties “…To this, additional information may be added as constraint functions. For example, a set of constraints that may be known as "Typical Constraints" are: (1) fractures have an absolute maximum and minimum length and height suitable for the well spacing and treatment; (2) fractures must originate on the wellbore; (3) minimize the variance of fracture areas with similar completions; and ( 4) prefer symmetric fractures (Eq. 15)…”)
Spicer teaches determine fracture growth parameters based on the evaluated results; and (Continuing [0063] Spicer teaches determining the fracture growth curve, i.e. parameters “…Such induced pressure variations, as explained more fully below, may be used to determine a fracture growth curve and other information regarding the hydraulic fractures 112…”)
Spicer teaches preparing a treatment action to be executed the one or more tools positioned within the first and second wells for the predicted well interference event. ([0142] Spicer teaches determining a fracturing plan, i.e. treatment plan, based on each well, i.e. first and send well developed from a digital twin based on the observed pressure, i.e. tools “…For example, a digital twin may be constructed based upon the well trajectories, stage locations for each well, perforation locations for each stage, and treatment durations. In some aspects, a digital twin is a computer or virtual representation of a physical system, in this case, the well pad from which monitor and treatment wellbores are formed and fractures according to a pre-designed hydraulic fracturing plan. This digital twin is constructed, for example, to predict observed pressures in the monitor wellbore…”)

Spicer does not appear to explicitly disclose
during a period of fluid injection operations of the first well;
predict a well interference event based, at least in part, on the determined fracture growth parameters; and

However, Guo teaches during a period of fluid injection operations of the first well; (Pg. 9 ¶4 Guo teaches the injection fluid is associated with the fracturing and fracture length of the well “…Also, the central fracture becomes less longitudinal as fracture spacing increases due to the decreased stress shadow effect. Additionally, due to the stopped growth of the central fracture, more injection fluid goes to the two outer fractures and largely increases the length of these two fractures, which makes infill well fractures hit parent wellbores…”)
Guo teaches predicting a well interference event based, at least in part, on the determined fracture growth parameters (Abstract of Guo teaches determining well interference by modeling fracture geometry and frac hits, i.e. growth parameters “…The effectiveness of this strategy is largely affected by interwell fracturing interference indicated by interwell fracture geometry and frac hits, as interwell interference affects both parent and infill well productions. This work proposes a reservoir geomechanics-fracturing modeling workflow for understanding the interference mechanism and quantifying effects of parent well fracture geometry, differential stress, and the design of infill well completion on interwell fracturing interference…”)
Spicer and Guo are analogous art because they are from the same field of endeavor, reservoir inter-well fracture modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a first plurality of sensors placed in a first well and a second plurality of sensors placed in a second well as disclosed by Spicer by during a period of fluid injection operations of the first well and predicting a well interference event based, at least in part, on the determined fracture growth parameters as disclosed by Guo.
One of ordinary skill in the art would have been motivated to make this modification in order to understand the interwell fracture geometry when adjusting for infill well development as discussed on pg. 2 ¶4 by Guo “…Thus, the effect of parent well fracture geometry should be investigated. Second, understanding the interwell fracture geometry is essential for characterizing interwell interference. Therefore, a detailed analysis is needed to understand how the interwell fracture network relates to the adjusting of field operational parameters for infill well development…”

Regarding Claim 9: Spicer and Guo teach The system of claim 8, wherein the program code to predict the well interference event comprises program code executable by the processor to cause the system 
Guo teaches to determine a time and a location of the well interference event based on the determined fracture growth parameters. (Abstract of Guo teaches determining temporal-spatial evolutions, i.e. time and location when determining growth of fractures using parameters such as pressure and stress resulting in a well completion design including well interference “…The numerical workflow involves a finite element model that fully couples reservoir flow and geomechanics and a complex multi-fracture propagation model coupling rock mechanics and fluid flow in wellbore and fractures. The workflow characterizes the temporal-spatial evolution of pressure and stress caused by legacy parent well production. The fracture model is employed to simulate the complex fracture geometry created by infill well completion based on updated heterogeneous reservoir stress state. The resulting fracture geometry quality is quantified by the occurrence of frac hits and the relative growth of fractures in longitudinal and transverse directions… The quantification study in the sensitivity analysis indicates that differential stress and the infill well completion design have the most significant influences on interwell interference…”)

Regarding Claim 10: Spicer and Guo teach The system of claim 9, further comprising the machine-readable medium having program code executable by the processor to cause the system to 
Spicer teaches initiate treatment actions with an electrical pump in anticipation of the time and the location of the well interference events to mitigate impact in the second well. ([0067] Spicer teaches the pump for hydraulic fracturing fluid “…The example hydraulic fracturing system 100 includes a hydraulic fracturing liquid circulation system 118 that is fluidly coupled to the treatment wellbore 106. In some aspects, the hydraulic fracturing liquid circulation system 118, which includes one or more pumps 116, is fluidly coupled to the subterranean formation 104 (which could include a single formation, multiple formations or portions of a formation) through a working string (not shown)…” Further, [0045] Spicer teaches determining treatment parameters, i.e. treatment action based on the fracture dimensions for maintaining effective well spacing, i.e. well interference events to mitigate impact “…For example, implementations may more accurately determine hydraulic fracture dimensions, thereby informing a fracture treatment operator about one or more effects of particular treatment parameters. As another example, implementations may inform a fracture treatment operator about more efficient or effective well spacing (e.g., horizontally and vertically) in an existing or future production field…”)

Regarding Claim 11: Spicer and Guo teach The system of claim 10, wherein the program code to initiate treatment actions with the electrical pump comprises program code executable by the processor 
Spicer teaches to cause the system to, at least one of, pressure load the second well and reduce the pumping rate to the first well. ([0102] Spicer teaches the fluid pressure during fracturing, i.e. pressure loading the second well “…For instance, the set of geometry values, x,, for the selected fracture may be set to feasible values, i.e., values that are feasible given, e.g., wellbore location, fracturing operation parameters ( e.g., fluid volume pumped, fluid pressure during fracturing, fluid viscosity and/or density, etc.) present during the fracturing operation that initiated the selected hydraulic fracture…”)

Regarding Claim 12: Spicer and Guo teach The system of claim 8, wherein the program code to configure the fracture geometry model comprises program code 
Guo teaches to constrain a historical fracture geometry model with the first measurement data for the first well and the second measurement data for the second well. (Pg. 3 ¶2 Guo teaches history matching the fracturing model, i.e. historical fracture geometry model using the reservoir well data, i.e. measured properties of the first and second well “…The components include reservoir/parent well data, geomechanics input, calibrated parameterization through history matching, coupled flow and geomechanics modeling, hydraulic fracturing modeling, and optimization of infill well fracturing. This workflow addresses the interwell interference by generating the complex fracture network formed by pre-existing hydraulic fractures along parent wells and newly propagated hydraulic fractures along the infill well…”)

Regarding Claim 13: Spicer and Guo teach The system of claim 12, wherein the program code to constrain a historical fracture geometry model with the first measurement data for the first well and the second measurement data for the second well comprises program code to couple 
Spicer teaches the first and second measurement data for the first and second wells to historical data to adjust and fine tune a modeled output. ([0142] Spicer teaches comparing the actual and predicted pressures to modify, i.e. adjust and tune the model to the measured pressures, i.e. properties “…Such predicted observed pressures, which, in some aspects, are initially assumed based on assumed fracture geometries, may then be compared to the actual (i.e., measured) observed pressures. The digital twin is then modified to match the actual observed pressures…”)

Regarding Claim 14: Spicer and Guo teach The system of claim 8, wherein the program code to evaluate results of the simulation of multiple realizations against the configured fracture geometry model to determine one or more simulated results within a variance of the first and second measurement data comprises program code to: 
Spicer teaches compare the results of the simulation of multiple realizations to the first measurement data for the first well and the second measurement data for the second well; and ([0191] Spicer teaches estimating how close to a global solution, i.e. comparing results of the multiple realizations with different initial conditions to determine the solution distribution for the global solutions, i..e first and second well “…An example approach to estimating how close a global solution, x*, for the macro-scale effects may be to execute multiple realizations of the optimization with different initial conditions xiinitial and identical constraints, and examine the resulting solution distribution statistically to determine the mean, variance, skewness, kurtosis, and higher moments…”)
Spicer teaches select one or more of the multiple realizations based on the comparison. ([0150] Spicer teaches have a criterion for sufficient, i.e. selecting to have a final model fit for a single realization, i.e. selecting one of the multiple realizations using the criteria of the modeled and observed, i.e. based on the comparison “…In some aspects, criterion for "sufficient" determining in step 1010 is sufficient may account for both fine (individual observation-by-observation) and macro (all observations simultaneously) differences. For example, a given solution may have a very low 12 Norm, but one stage may have an absolute difference between the modeled and observed responses that is three standard deviations away from the mean difference. Solutions may not be accepted where large local differences are present. An example final model fit for a single realization is shown in graph 1100 of FIG. 11…”)

Regarding Claim 15: Spicer and Guo teach The system of claim 8, wherein the program code to constrain a historical fracture geometry model with the first measurement data for the first well and the second measurement data for the second well comprises program code to: 
Guo teaches 
    PNG
    media_image3.png
    754
    832
    media_image3.png
    Greyscale
generate a historical fracture geometry model; (Fig. 1 Guo teaches including historical data of the parent well including hydraulic fracturing completion, i.e. fracture geometry model)
Guo teaches generate a model representing the first measurement data of the first well and the second measurement data of the second well; and (Continuing Fig. 1 Guo teaches a hydraulic fracturing model using the pressure field, i.e. measured properties, of the first and second well.)
Guo teaches couple the historical fracture geometry model and the model representing the first measurement data of the first well and the second measurement data of the second well. (Continuing Fig. 1 Guo teaches the temporal and spatial evolution of in-situ stress, i.e. historical fracture geometry model, and the pressure field, i.e. measured properties of the first and second wells.)

Regarding Claim 16: Spicer and Guo teach The system of claim 15, wherein the program code to couple the historical fracture geometry model and the model representing the first measurement data of the first well and the second measurement data of the second well comprises the program code 
Guo teaches to couple the historical fracture geometry model and the model representing the first measurement data of the first well and the second measurement data of the second well to match a simulated formation corresponding to the coupled models to a physical formation. (Pg. 3 ¶2 Guo teaches geomechanics modeling, i.e. physical formation using the hydraulic fracture network, i.e. historical fracture geometry model with the stress evolution, i.e. measured properties with the first and second wells in Fig. 1 “…As stress state changed are induced by production, the effect of fluid flow on in-situ stress state should be characterized by coupled flow and geomechanics modeling. Once the in-situ stress state is simulated, hydraulic fracture network can be modeled by fracturing modeling to generate the interwell fracture network. Fig. 1 is the flow chart that presents the necessary components to characterize the stress evolution and fluid flow diffusion in unconventional reservoirs…”)







Regarding Claim 17: One or more non-transitory machine-readable media comprising program code for well interference event control, the program code to: 

    PNG
    media_image1.png
    717
    460
    media_image1.png
    Greyscale
Spicer teaches obtain, from a first set of sensors, properties for a first well … obtain, from a second set of sensors, properties for a second well (Fig. 3A and [0093] Spicer teaches pressure sensors placed in wellbore 306a and 306c, i.e. first and second well “…As shown in FIG. 3A, during an initial part of the fracturing operation, pressure sensors 312 are placed in wellbores 306a and 306c once a hydraulic fracture 310 is formed in each. Thus, during this part, wellbores 306a and 306c are monitor well bores and wellbore 306b is a treatment wellbore…”)
Spicer teaches configure a fracture geometry model based, at least in part, ([0046] Spicer teaches a fracturing geometric model, i.e. fracture geometry model “…Implementations of a hydraulic fracturing geometric modeling system…”)
Spicer teaches on the obtained properties for the first well and the obtained properties for the second well ([0063] Spicer teaches the use of a pressure sensor, i.e. obtained properties, using a monitor wellbore, i.e. first well “…In this example, the pressure sensor 114 is located at or near a wellhead on the monitor wellbore 108 but in alternate implementations, the pressure sensor 114 may be positioned within the monitor wellbore 108 below the terranean surface 102. Generally, according to the present disclosure, the monitor wellbore 108 may be used to measure pressure variations in a fluid contained in the wellbore 108 and/or one or more hydraulic fractures 110 formed from the monitor wellbore 108 that are induced by a hydraulic fracturing fluid pumped into a treatment wellbore 106 to form one or more hydraulic fractures 112 formed from the treatment wellbore 106…”
Further, [0066] Spicer teaches treatment wellbores, i.e. second well which adjusted to be monitor wellbores, i.e. obtained properties “…Further, in some aspects, one or more wellbores in a set of wellbores formed into the subterranean zone 104 may be initially designated as monitor wellbores while one or more other wellbores may be designated as treatment wellbores. Such initial designations, according to the present disclosure, may be adjusted over time such that wellbores initially designated monitor wellbores may be re-designated as treatment wellbores while wellbores initially designated treatment wellbores may be re-designated as monitor wellbores….”)

    PNG
    media_image4.png
    464
    580
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    584
    783
    media_image2.png
    Greyscale
Spicer teaches vary input parameters into the configured fracture geometry model to simulate multiple realizations depicting an earth formation surrounding the first and second wells; (Fig. 10 and [0148] Spicer teaches using multiple realizations where the fracture geometries, i.e. earth formation are updated, i.e. varying input parameters to match the field observation of the first and second wells as shown above in Fig. 1C “…If the determination in step 1012 is "yes" (i.e., the comparison yields sufficient results), then process 1000 may continue from step 1012 to step 1016, which includes recording the fracture geometries ( e.g., of the digital twin) for the particular realization. As there may be multiple realizations in the sub-process 1002, the steps of sub-process 1002 (e.g., steps 1008 through 1016) may be performed multiple times before the process continues to step 1018. Step 1018 includes performing fine-scale refinement for each treatment stage (as described later)…”)
Spicer teaches evaluate results of the simulation of multiple realizations against the configured fracture geometry model to determine one or more simulated results within a variance of the measured properties; ([0186] Spicer teaches to minimize the variance of the fracture areas, i.e. fracture geometry, and as discussed above in Fig. 10, matching the field observations, i.e. measured properties “…To this, additional information may be added as constraint functions. For example, a set of constraints that may be known as "Typical Constraints" are: (1) fractures have an absolute maximum and minimum length and height suitable for the well spacing and treatment; (2) fractures must originate on the wellbore; (3) minimize the variance of fracture areas with similar completions; and ( 4) prefer symmetric fractures (Eq. 15)…”)
Spicer teaches determine fracture growth parameters based on the evaluated results; (Continuing [0063] Spicer teaches determining the fracture growth curve, i.e. parameters “…Such induced pressure variations, as explained more fully below, may be used to determine a fracture growth curve and other information regarding the hydraulic fractures 112…”)
Spicer teaches prepare a treatment action for execution by one or more downhole tools for the predicted well interference event. ([0142] Spicer teaches determining a fracturing plan, i.e. treatment plan, based on each well, i.e. first and send well developed from a digital twin based on the observed pressure, i.e. tools “…For example, a digital twin may be constructed based upon the well trajectories, stage locations for each well, perforation locations for each stage, and treatment durations. In some aspects, a digital twin is a computer or virtual representation of a physical system, in this case, the well pad from which monitor and treatment wellbores are formed and fractures according to a pre-designed hydraulic fracturing plan. This digital twin is constructed, for example, to predict observed pressures in the monitor wellbore…”)


Spicer does not appear to explicitly disclose
during a period of fluid injection operations of the first well; 
during the period of fluid injection operations of the first well;
and predict a well interference event based, at least in part, on the determined fracture growth parameters.

However, Guo teaches during the period of fluid injection operations of the first well; (Pg. 9 ¶4 Guo teaches the injection fluid is associated with the fracturing and fracture length of the well “…Also, the central fracture becomes less longitudinal as fracture spacing increases due to the decreased stress shadow effect. Additionally, due to the stopped growth of the central fracture, more injection fluid goes to the two outer fractures and largely increases the length of these two fractures, which makes infill well fractures hit parent wellbores…”)
Guo teaches predict a well interference event based, at least in part, on the determined fracture growth parameters (Abstract of Guo teaches determining well interference by modeling fracture geometry and frac hits, i.e. growth parameters “…The effectiveness of this strategy is largely affected by interwell fracturing interference indicated by interwell fracture geometry and frac hits, as interwell interference affects both parent and infill well productions. This work proposes a reservoir geomechanics-fracturing modeling workflow for understanding the interference mechanism and quantifying effects of parent well fracture geometry, differential stress, and the design of infill well completion on interwell fracturing interference…”)
Spicer and Guo are analogous art because they are from the same field of endeavor, reservoir inter-well fracture modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the on the obtained properties for the first well and the obtained properties for the second well as disclosed by Spicer by during a period of fluid injection operations of the first well and during the period of fluid injection operations of the first well and predict a well interference event based, at least in part, on the determined fracture growth parameters as disclosed by Guo.
One of ordinary skill in the art would have been motivated to make this modification in order to understand the interwell fracture geometry when adjusting for infill well development as discussed on pg. 2 ¶4 by Guo “…Thus, the effect of parent well fracture geometry should be investigated. Second, understanding the interwell fracture geometry is essential for characterizing interwell interference. Therefore, a detailed analysis is needed to understand how the interwell fracture network relates to the adjusting of field operational parameters for infill well development…”

Regarding Claim 18: Spicer and Guo teach The one or more non-transitory machine-readable media of claim 17, wherein the program code to evaluate results of the simulation of multiple realizations against the configured fracture geometry model to determine one or more simulated results within a variance of the measured properties comprises program code to: 
Spicer teaches compare the results of the simulation of multiple realizations to the obtained properties for the first well and the obtained properties for the second well; and ([0191] Spicer teaches estimating how close to a global solution, i.e. comparing results of the multiple realizations with different initial conditions to determine the solution distribution for the global solutions, i..e first and second well “…An example approach to estimating how close a global solution, x*, for the macro-scale effects may be to execute multiple realizations of the optimization with different initial conditions xiinitial and identical constraints, and examine the resulting solution distribution statistically to determine the mean, variance, skewness, kurtosis, and higher moments…”)
Spicer teaches select one or more of the multiple realizations based on the comparison. ([0150] Spicer teaches have a criterion for sufficient, i.e. selecting to have a final model fit for a single realization, i.e. selecting one of the multiple realizations using the criteria of the modeled and observed, i.e. based on the comparison “…In some aspects, criterion for "sufficient" determining in step 1010 is sufficient may account for both fine (individual observation-by-observation) and macro (all observations simultaneously) differences. For example, a given solution may have a very low 12 Norm, but one stage may have an absolute difference between the modeled and observed responses that is three standard deviations away from the mean difference. Solutions may not be accepted where large local differences are present. An example final model fit for a single realization is shown in graph 1100 of FIG. 11…”)

Regarding Claim 19: Spicer and Guo teach The one or more non-transitory machine-readable media of claim 17, wherein the program code to configure the fracture geometry model comprises program code to 
Guo teaches constrain a historical fracture geometry model with the obtained properties for the first well and the obtained properties for the second well. (Pg. 3 ¶2 Guo teaches history matching the fracturing model, i.e. historical fracture geometry model using the reservoir well data, i.e. measured properties of the first and second well “…The components include reservoir/parent well data, geomechanics input, calibrated parameterization through history matching, coupled flow and geomechanics modeling, hydraulic fracturing modeling, and optimization of infill well fracturing. This workflow addresses the interwell interference by generating the complex fracture network formed by pre-existing hydraulic fractures along parent wells and newly propagated hydraulic fractures along the infill well…”)

Regarding Claim 20: Spicer and Guo teach The one or more non-transitory machine-readable media of claim 17, wherein the program code to predict the well interference event comprises 
Guo teaches program code to determine a time and a location of the well interference event based on the determined fracture growth rate. (Abstract of Guo teaches determining temporal-spatial evolutions, i.e. time and location when determining growth of fractures using parameters such as pressure and stress resulting in a well completion design including well interference “…The numerical workflow involves a finite element model that fully couples reservoir flow and geomechanics and a complex multi-fracture propagation model coupling rock mechanics and fluid flow in wellbore and fractures. The workflow characterizes the temporal-spatial evolution of pressure and stress caused by legacy parent well production. The fracture model is employed to simulate the complex fracture geometry created by infill well completion based on updated heterogeneous reservoir stress state. The resulting fracture geometry quality is quantified by the occurrence of frac hits and the relative growth of fractures in longitudinal and transverse directions… The quantification study in the sensitivity analysis indicates that differential stress and the infill well completion design have the most significant influences on interwell interference…”)

Conclusion
Claims 1-20 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN E JOHANSEN/Examiner, Art Unit 2146